Norman K. v Posner (2022 NY Slip Op 04500)





Norman K. v Posner


2022 NY Slip Op 04500


Decided on July 8, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND WINSLOW, JJ.


523 CA 21-00745

[*1]NORMAN K., INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF DANIELLE L.K., DECEASED, AND AS PARENT AND NATURAL GUARDIAN OF DEVYN K., BRIANE M. AND TYLER A.M., PLAINTIFF-RESPONDENT,
vALAN POSNER, M.D., ET AL., DEFENDANTS AND LYNNE ROSS, M.D., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


EAGAN & HEIMER PLLC, BUFFALO (LAUREN HEIMER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered April 30, 2021. The order granted the motion of plaintiff to settle the order. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Norman K. v Posner ([appeal No. 1] — AD3d — [July 8, 2022] [4th Dept 2022]).
Entered: July 8, 2022
Ann Dillon Flynn
Clerk of the Court